Per curiam:
Doubtless most if not all of the movant’s con-, tentions are sound, but this court is not one of original jurisdiction and should not, especially under the circumstances of this case, undertake to decide questions of fact and that, too, upon a motion made by one in a case to which he is not a party, and accordingly the motion is denied.
A motion was made by the defendant herein several months ago that the alleged judgment entered by the clerk of this court herein be vacated and the execution issued thereon be set aside, but that motion was dismissed for want of prosecution without inquiry into its merits. The matter now Laving come to the attention of the court, the court of its own motion orders the document purporting to be a judgment of this court in this case to be stricken from the files and the execution issued thereon to be set aside.